      Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 1 of 44 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

PARIS ROBINSON,                             )
           Plaintiff,                       )
                                            )
v.                                          )      Case No:
                                            )
FEDEX GROUND PACKAGE                        )      JURY DEMANDED
PACKAGE SYSTEM INC. and                     )
TOMMY SMITH,                                )
          Defendants.                       )

                                  COMPLAINT AT LAW

       NOW COMES the Plaintiff, Paris Robinson (“Plaintiff”), by and through her undersigned

attorneys, and for her Complaint at Law against the Defendants, FedEx Ground Package System,

Inc. (“FedEx”) and Tommy Smith (“Smith”) (collectively, “Defendants”), states as follows:

                                  NATURE OF THE CASE

 1.     That Counts I, II, III, and IV arise under Title VII of the Civil Rights Act 42 U.S.C. §

        2000e as amended, 28 U.S.C. § 1331, 28 U.S.C. § 1367 (“Title VII”).

 2.     That Count V is brought against Defendant Tommy Smith, under the Illinois Gender

        Violence Act, 740 ILCS 82/et seq. and Illinois common law.

 3.     That Counts VI and VI arise under Illinois common law.

                               JURISDICTION AND VENUE

4.     That this court has jurisdiction over this matter based upon 42 U.S.C. § 2000e, 28 U.S.C.

       § 1331, and 28 U.S.C. § 1367.

5.     That venue in the Northern District of Illinois is proper. The claims for relief arose in

       Chicago, Cook County, Illinois, as required by 42 U.S.C. § 2000e.
      Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 2 of 44 PageID #:2



6.     That all conditions precedent have been fulfilled by Plaintiff, including the filing of a

       Charge of Discrimination with the U.S. Equal Employment Opportunity Commission

       (“EEOC”). Charge Number 846-2018-17947 is attached hereto and incorporated herein

       as Exhibit A.

7.     Plaintiff has received the requisite Notice of Right to Sue letter from the EEOC dated

       December 10, 2018 (Exhibit B), thus entitling her to bring this action in the Federal Court

       of the Northern District of Illinois.

                                               PARTIES

8.     Plaintiff is female and a resident of Cook County, Illinois.

9.     FedEx is duly registered to conduct business in the state of Illinois.

10.    At the time of the incidents claimed herein, FedEx was an “Employer” within the

       meaning of Title VII of the Civil Rights Act.

11.    At all times pertinent hereto, Defendant FedEx has engaged in an industry affecting

       commerce and has had fifteen (15) or more employees for each working day in each of

       the twenty (20) or more calendar weeks in the current or preceding calendar year.

12.    That at all times pertinent herein, Plaintiff was employed by FedEx.

13.    Plaintiff was hired by FedEx in November 2017 as a Senior Operations Administrative

       Assistant 1 and worked at FedEx Unit 605 located at 6833 West 75th Street, Bedford

       Park, Illinois.

14.    That at all times pertinent herein, Smith was employed by FedEx.

15.    That at all times pertinent herein, Smith was a male and a resident of Illinois.
      Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 3 of 44 PageID #:3



16.    That Smith had trained Plaintiff for the position she was employed in at FedEx.

17.    That at all times, Smith was employed by FedEx as a Senior Operations Administrative

       Assistant at FedEx Unit 605 located at 6833 West 75th Street, Bedford Park, Illinois.

18.    Smith trained Plaintiff at the time that she was hired at FedEx.

19.    Plaintiff was an administrative assistant who sorted boxes, performed quality control and

       assisted other FedEx employees in the completion of their duties.

20.    FedEx provided instructions to Plaintiff how to perform her duties.

21.    FedEx provided the location for Plaintiff to perform her duties.

22.    FedEx provided Plaintiff with the tools to perform her duties.

                                              Count I
                                       Sexual Harassment
23.    The Plaintiff incorporates the preceding paragraphs by reference herein.

24.    This count is directed to Defendant FedEx.

25.    That from approximately November 2017 and to April 23, 2018, Plaintiff was subjected

       to unwelcome sexual advances, sexual comments, and other physical and verbal conduct

       of a sexual nature from Smith, based on her sex, female.

26.    That in November 2017, Smith referred to Plaintiff as “baby”, “boo”, “baby mama”, and

       “wifey” to Plaintiff at least once a day.

27.    That Plaintiff rejected Smith’s advances by stating that she was not interested, that she

       did not date coworkers and that they were not together.

28.    That in November 2017, Smith would touch Plaintiff’s waist and back without her

       permission while examining her equipment belt.
      Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 4 of 44 PageID #:4



29.    That Plaintiff rejected this unwanted touching by stepping away from Smith.

30.    That from November 2017 to March 2018, Smith would tell other employees of

       Defendant that he and Plaintiff were sleeping together and that they were dating.

31.    That several employees of Defendant approached Plaintiff and told her that Smith was

       spreading rumors.

32.    That Plaintiff informed the employees that she and Defendant were not sleeping together

       and that they were not dating.

33.    That from November 2017 to April 2018, Smith would follow Plaintiff to different areas

       of the Defendant’s warehouse.

34.    That the areas of the warehouse where Smith followed Plaintiff were not areas that Smith

       was required to be in to complete his job duties.

35.    That approximately two to three times a week between November 2017 and March 2018,

       Smith would stand behind Plaintiff and stare at Plaintiff while she worked.

36.    That from November 2017 to April 2018, Smith would drive past Plaintiff on a factory

       cart, stop, and stare at Plaintiff while she worked.

37.    That in February 2018, after a car accident and related back injury, Plaintiff was

       scheduled to work in the scanner cage.

38.    That while Plaintiff was working in the scanner cage, Smith would come into the cage

       and browse for items for extended periods of time to be near Plaintiff.

39.    That Plaintiff felt creeped out by Smith following her to areas that he did not work in.

40.    That in December 2017 Plaintiff reported Smith’s conduct to FedEx by contacting the

       business manager in charge of human resources, Janelle King (“King”).
      Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 5 of 44 PageID #:5



41.    Plaintiff spoke with King and told her about Smith’s conduct, and King told Plaintiff that

       FedEx would launch an investigation.

42.    That after Plaintiff complained to King, Plaintiff began suffering from further harassment

       by Smith and other employees of Defendant.

43.    That in March 2018 King told Plaintiff that the investigation had concluded.

44.    That in February 2018, while Plaintiff was working in the scanner cage, a female

       employee of Defendant, Robin LNU (“Robin”) entered the scanner cage, screamed at

       Plaintiff, and accused Plaintiff of lying and faking her back injury.

45.    That while Robin was screaming at Plaintiff, Smith stood inside the scanner cage and

       watched on.

46.    That following the incident in the scanner cage, HR reassigned Robin to work on the

       floor.

47.    That in March 2018, King informed Plaintiff in passing that after speaking to the nine

       team members in Plaintiff’s department, Plaintiff’s allegations were “founded.”

48.    That King told Plaintiff that “founded” meant that someone in Plaintiff’s department

       corroborated her statement.

49.    That in March 2018, approximately a week after King told Plaintiff that Plaintiff’s

       allegations were “founded,” Smith was promoted and received a raise.

50.    That Smith was never penalized by Defendant for his conduct.

51.    That following the HR investigation, other employees of Defendant approached Plaintiff

       accusing her of sleeping with Smith and being involved with him.

52.    That following the HR investigation, other male employees of Defendant approached

       Plaintiff and questioned whether she would file harassment claims against them.
      Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 6 of 44 PageID #:6



53.    That following the HR investigation, other female employees of Defendant approached

       Plaintiff and accused her of lying about Smith’s conduct.

54.    That the same female employees would physically and verbally attack Plaintiff, body-

       shame her and comment on her physical appearance to undermine her.

55.    That the female employees would physically and verbally attack Plaintiff while Smith

       stood and watched on.

56.    That when Plaintiff reported the conduct of female employees to HR, HR asked Plaintiff

       what she did to provoke the employees instead of expressing concern for Plaintiff’s

       safety.

57.    That following the HR investigation, Smith spread rumors to other employees of

       Defendant that Plaintiff was having sexual relations with other individuals.

58.    That in addition to spreading rumors, Smith called Plaintiff a “whore” and told her that

       “she was acting light-skinned” multiple times following her complaint to HR.

59.    That Plaintiff complained to King and her supervisor, Bill LNU (“Bill”) about the

       harassing statements and conduct of her fellow employees.

60.    That no further investigation was conducted by Defendant’s HR in response to Plaintiff’s

       later complaints.

61.    That Defendant’s failure to penalize Smith, to take subsequent action, and to respond to

       Plaintiff’s continued complaints of Smith’s misconduct resulted in Smith and other

       employees of Defendant continuously subjecting Plaintiff to sexual harassment that was

       severe, persistent in nature, unwelcome, extremely offensive, humiliating, and effective

       in creating a hostile and intimidating work environment for Plaintiff that substantially

       interfered with her ability to perform her job.
        Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 7 of 44 PageID #:7



62.      That Defendant condoned sexual harassment and failed to maintain a harassment-free

         work environment by failing to penalize Smith and by failing to provide adequate

         training, counseling, discipline, and instructions to its employees.

63.      That as a result of these failures by Defendants, Smith continuously subjected Plaintiff to

         sexual harassment that was severe, persistent in nature, unwelcome, extremely offensive,

         humiliating, and effective in creating a hostile and intimidating work environment for

         Plaintiff that substantially interfered with her ability to perform her job.

                                      PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court to provide the following equitable

and legal remedies:

      a. Advance this case on the docket, order a speedy hearing at the earliest practicable date
         and cause this case to be expedited in every possible way.
      b. Order a permanent injunction prohibiting Defendant from further acts of sexual
         harassment and discrimination.
      c. Award Plaintiff costs of litigation, including reasonable attorney’s fees and expert fees
         and expenses.
      d. Award Plaintiff a judgment against Defendant for reinstatement, front pay, back pay and
         other compensatory damages.
      e. Award Plaintiff prejudgment interest.
      f. Grant judgment against Defendant for punitive damages as permitted by law, for willful
         and wanton conduct.
      g. Enter an order requiring Defendant to implement effective steps to eliminate sexual
         harassment and discrimination from Defendants’ workplace.
      h. Grant such other and further relief as this Court deems just and proper.
                                               Count II
                                        Sexual Discrimination
64.      The Plaintiff incorporates the proceeding paragraphs by reference herein.

65.      This count is directed at Defendant FedEx.

66.      That Plaintiff’s sex is female.
      Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 8 of 44 PageID #:8



67.    That Plaintiff’s job performance met Defendant’s legitimate expectations.

68.    That from approximately November 2017 and continuing to April 23, 2018, Plaintiff was

       subjected to unwelcome sexual advances, sexual comments and other physical and verbal

       conduct of a sexual nature from FedEx’s employee, Smith, based on her sex, female.

69.    That Plaintiff repeatedly rejected Smith’s sexual advances and harassment.

70.    That Smith did not make unwelcome sexual advances, sexual comments and other

       physical and verbal conduct of sexual nature to employees similarly situated to the

       Plaintiff.

71.    That Smith committed these acts because the Plaintiff is a female.

72.    That in December 2017, Plaintiff reported Smith’s unwelcome sexual advances, sexual

       comments, and other physical and verbal conduct of sexual nature to FedEx’s human

       resource department.

73.    That in December 2017, FedEx’s business manager, King, opened an investigation into

       Plaintiff’s complaints of sexual harassment.

74.    That in March 2018, King informed Plaintiff that her complaints against Smith were

       “founded.”

75.    That King told Plaintiff that “founded” meant that someone in Plaintiff’s department

       collaborated her statement.

76.    That in March 2018, approximately a week after King told Plaintiff that Plaintiff’s

       allegations were “founded,” Smith was promoted and received a raise.

77.    That Smith was never penalized by Defendant for his conduct.
      Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 9 of 44 PageID #:9



78.    That following the complaint and subsequent HR investigation, other employees of

       Defendant approached Plaintiff accusing her of sleeping with Smith and being involved

       with him.

79.    That following the HR investigation, other male employees of Defendant approached

       Plaintiff and questioned whether she would file harassment claims against them.

80.    That in February 2018, while Plaintiff was working in the scanner cage, a female

       employee of Defendant, Robin, entered the scanner cage, screamed at Plaintiff, and

       accused Plaintiff of lying and faking her back injury.

81.    That while Robin was screaming at Plaintiff, Smith stood inside the scanner cage and

       watched on.

82.    That following the incident in the scanner cage, HR reassigned Robin to work on the

       floor.

83.    That following the HR investigation, other female employees of Defendant approached

       Plaintiff and accused her of lying about Smith’s conduct.

84.    That the same female employees would physically and verbally attack Plaintiff, body

       shaming her and commenting on her physical appearance to undermine her.

85.    That the female employees would physically and verbally attack Plaintiff while Smith

       stood and watched on.

86.    That Plaintiff complained to King and her supervisor, Bill about the harassing statements

       and conduct of her fellow employees.

87.    That following the HR investigation, Plaintiff began to receive disciplinary “write-ups.”

88.    That in or about March 2018, Plaintiff received her first write-up for being on her

       cellphone.
      Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 10 of 44 PageID #:10



89.     That this write-up was unfounded and illegitimate because as an administrative assistant,

        Plaintiff is permitted to have her cellphone at work due to her position within Defendant

        FedEx.

90.     That Plaintiff was using her cellphone to contact her 9 year-old son to ensure that he was

        safe, and that Plaintiff had previously informed Defendant FedEx of the need to call her

        son.

91.     That after Plaintiff received the write-up, she signed the write-up because she felt as

        though she was obligated.

92.     That after Plaintiff received the write-up, she asked for a policy and procedures book

        from Human Resources so she could avoid future write-ups.

93.     That Plaintiff never received such a policy and procedures handbook from Defendant.

94.     That after this first write-up, Plaintiff received six (6) or seven (7) additional write-ups

        for small infractions.

95.     That for such subsequent write-ups, Plaintiff refused to sign them, after being informed

        by a friend who works in HR that she was not obligated to do so.

96.     That Kevin Reilly (“Reilly”), Team Manager and Supervisor of Plaintiff, was angered by

        Plaintiff’s refusal to sign the subsequent write-ups.

97.     That Reilly would question if Plaintiff had an attitude each time she was given a write-up.

98.     That sometime after Plaintiff’s car accident in January 2018, Plaintiff scheduled an MRI

        for her back related to her injury and called off so that she could attend the MRI.

99.     That Plaintiff’s MRI was rescheduled, but Plaintiff had used her PTO to attend the MRI,

        so Plaintiff did not report to work.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 11 of 44 PageID #:11



100.     That because Plaintiff did not report to work, she received a write-up for being “no call,

         no show” because her supervisors insisted that she should have reported for work, despite

         having the day off using her PTO.

101.     That Plaintiff did not sign this write-up.

102.     That Smith reported Plaintiff’s actions, work ethic, and conduct to Reilly.

103.     That Smith would report Plaintiff’s actions, work ethic, and conduct to Reilly via radio so

         that other employees of Defendant FedEx could hear the complaints.

104.     That Reilly would question Plaintiff’s work ethic and whether or not she was able to do

         her job, following Smith’s reports.

105.     That from February 2018 to April 2018, while Plaintiff was working in the scanner cage,

         Plaintiff was responsible for updating spreadsheets with information regarding

         Defendant’s employees checks and for distributing employee checks.

106.     That from February 2018 to April 2018, while Plaintiff was working in the scanner cage

         distributing employee checks, Plaintiff would update the spreadsheets to reflect if an

         employee check had been received in the scanner cage to be subsequently distributed.

107.     That from February 2018 to April 2018, while Plaintiff was working in the scanner cage

         distributing employee checks, checks would go missing or appear to be misplaced, even

         though Plaintiff had updated the spreadsheets to reflect that the checks were received in

         the scanner cage.

108.     That due to checks being missing or misplaced, Plaintiff was forced to work past her

         designated shift time of 11:00 P.M. to find and distribute the checks to Defendant’s

         employees.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 12 of 44 PageID #:12



109.     That Defendant’s employees blamed Plaintiff for the checks being missing and misplaced

         and it appeared as though Plaintiff was unqualified to perform her duties.

110.     That employees of Defendant, including Smith had access to the scanner cage and its

         contents.

111.     That Plaintiff suspects that Smith and other employees of Defendant that had engaged in

         hostile conduct against Plaintiff were purposefully taking or misplacing employee checks

         to cause Plaintiff to appear unqualified to perform her duties.

112.     That from March 2018 to April 2018, Smith and Reilly would radio Plaintiff and inform

         her that the slide with packages was filling up to make it seem that Plaintiff was not

         doing her job.

113.     That in March 2018, Smith and Reilly began to alienate Plaintiff from other employees of

         Defendant FedEx.

114.     That in March 2018, in a meeting of Defendant FedEx employees, Reilly informed the

         meeting’s attendees about how much money Plaintiff was making and that Plaintiff did

         not “work her way up” from a lower role within Defendant FedEx’s company.

115.     That when Plaintiff reported this incident to her supervisor Bill and King, they told her to

         “take it with a grain of salt.”

116.     That when Plaintiff reported Smith’s reports to Reilly regarding her conduct to

         supervisors Bill and King, she was given a “Code of Business Conduct and Ethics.”

117.     That in March 2018, an employee of Defendant FedEx, Amy LNU (“Amy”), approached

         Plaintiff in the cafeteria while Plaintiff was on the phone with her son.

118.     That Amy is not a supervisory employee of Defendant FedEx.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 13 of 44 PageID #:13



119.     That while Plaintiff was on the phone with her son, Amy approached Plaintiff and

         questioned why Plaintiff had her cellphone.

120.     That when Plaintiff told Amy that she was allowed to have her cellphone because of her

         position within FedEx, Amy reported Plaintiff to her boss, Marcus LNU (“Marcus”).

121.     That following Amy’s report, Marcus called Plaintiff into his office and asked “why do

         you think you’re here.”

122.     That Marcus told Plaintiff that she was brought into his office because she had her

         cellphone on the warehouse floor and that he would need to issue Plaintiff a write-up.

123.     That Marcus told Plaintiff that he would not issue a write-up because he understood that

         she was on the phone to speak with her son.

124.     That from March 2018 to April 2018, Bill and King disregarded many of Plaintiff’s

         complaints of harassing and discriminatory conduct by Defendant FedEx employees.

125.     That in March 2018, Plaintiff approached Bill to ask him for the corporate phone number

         of Defendant FedEx.

126.     That Bill could not provide the phone number for corporate, so he sent Plaintiff to King.

127.     That instead of providing Plaintiff with the corporate phone number, King provided

         Plaintiff with Bill’s phone number, which Plaintiff already had.

128.     That in March 2018, Plaintiff was offered a reassignment for her shift to be changed so

         that she did not have to interact with Smith.

129.     That the offered reassignment would change Plaintiff’s hours from 2:00 P.M. to 11 P.M.

         to 12:00 A.M. to 5:00 A.M.

130.     That Plaintiff felt as though Smith should be the one to change his shift, as he was the

         harasser.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 14 of 44 PageID #:14



131.     That Plaintiff was unable to accept the shift assignment because her method of

         transportation to work, the Pace bus, only ran until 11:00 P.M., and Plaintiff had no other

         method of transportation to accommodate the proposed shift change hours.

132.     That in March 2018, a member from Plaintiff’s team was promoted, and following this

         promotion, Reilly called Plaintiff into his office for a private meeting.

133.     That in their private meeting, Reilly assigned Plaintiff the duties of her promoted co-

         worker because “she was the best administrative assistant.”

134.     That Plaintiff informed Reilly that there was no way that she could fulfill her already

         assigned duties and the duties of her promoted co-worker.

135.     That Plaintiff asked if the duties of her promoted co-worker could be distributed among

         her team evenly due to Plaintiff’s injuries from her January 2018 car accident.

136.     That Reilly told Plaintiff she was solely responsible for her promoted co-workers duties

         because she was paid the most, and that “there should be no problem” with her adopting

         the duties.

137.     That Plaintiff went to HR following this meeting, and King echoed Reilly stating that

         “there should be no problem.”

138.     That Plaintiff’s already assigned duties required Plaintiff to operate “Slide C,” which

         required Plaintiff to manage 20,000 to 90,000 boxes ranging from the size of an envelope

         to one hundred (100) pounds within four hours, to perform quality control, and to assist

         approximately 17 employees of Defendant in the performance of their duties.

139.     That Plaintiff was unable to perform her already assigned duties due to the injuries from

         her January 2018 car accident and subsequent reassignment to the scanner cage.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 15 of 44 PageID #:15



140.     That the duties of Plaintiff’s promoted co-worker required Plaintiff to operate an

         additional package slide, which could require Plaintiff to manage an additional 20,000

         boxes ranging from the size of an envelope to one hundred (100) pounds within four

         hours.

141.     That Plaintiff was unable to perform additional duties due to the injuries from her January

         2018 car accident, as the duties of her promoted co-worker required lifting from fifty (50)

         to one hundred (100) pounds, which often required help.

142.     That Reilly assigned Plaintiff these duties after he was aware of Plaintiff’s injuries and

         the accommodations provided by Plaintiff’s doctor.

143.     That Reilly assigned these duties to Plaintiff because of her complaint against Smith, her

         higher pay rate, and because of her sex, female.

144.     That Reilly questioned Plaintiff after her unwillingness to assume the duties of her

         promoted co-worker.

145.     That Reilly informed Plaintiff that she was required to stay past 11:00 P.M. to finish all

         of her duties, which included the duties of her promoted co-worker.

146.     That Plaintiff informed Reilly that this conflicted with her transportation needs, the Pace

         bus, which required Plaintiff to take the last bus at 11:00 P.M.

147.     That when Plaintiff informed Reilly that she needed to leave in order to take the 11:00

         Pace bus, Reilly asked Plaintiff “are you saying you’re not going to do your job?”

148.     That from March 2018 to April 2018, when Plaintiff requested paid time off (PTO), her

         requests were denied and her supervisors suggested that she switch shifts with other

         employees.

149.     That Plaintiff was denied the use of her PTO, which she was entitled to use.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 16 of 44 PageID #:16



150.     That in April 2018, when Plaintiff requested to use her PTO on April 23, 2018 for her

         son’s birthday, her supervisors questioned whether or not she needed to use the PTO and

         whether she could just switch shifts with another employee, after Plaintiff was originally

         granted the PTO.

151.     That Plaintiff was unable to switch shifts with other employees due to the alienation she

         faced after reporting Smith’s conduct to the human resources department, and the

         alienation created by Smith and Reilly.

152.     That Defendant FedEx’s employees, including Smith and Reilly, created an employment

         so hostile and intimidating that it substantially interfered with Plaintiff’s ability to

         perform her job thus forcing resignation, due to Plaintiff’s rejection of Smith’s advances

         and harassment, which was based on her gender.

153.     That Smith and Reilly did not create an employment environment so hostile and

         intimidating as to force resignation for any similarly situated male employees for the

         rejection of sexual advances.

154.     That on April 24, 2018, Plaintiff did not return to her employment with Defendant FedEx

         as a result of the severe, extremely offensive, and humiliating sexual harassment from

         Smith and the hostile work environment created by Reilly and other employees of

         Defendant FedEx.

155.     That Defendant constructively discharged Plaintiff because she was female and engaged

         in the protected activity of reporting sexual harassment.

156.     That each Defendant was responsible for aiding and abetting the other Defendants in

         causing Plaintiff’s constructive discharge due to her sex and that each Defendant was
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 17 of 44 PageID #:17



         acting in concert with the other Defendants in causing Plaintiff’s constructive discharge

         due to her sex.

157.     That Plaintiff found the discrimination exhibited by Defendant to be offensive.

158.     That the sexual discrimination was severe, extremely offensive, humiliating, and

         effective in creating an unproductive work environment for Plaintiff that substantially

         interfered with her ability to perform her job.

159.     That said sexual discrimination adversely affected the terms and conditions of Plaintiff’s

         employment with Defendant FedEx.

160.     That Defendant FedEx and its agents were aware of these discriminatory and illegal

         practices because Plaintiff brought the issues to Defendant’s attention, yet Defendant

         failed to take corrective action.

161.     That Defendant violated Plaintiff’s civil rights by discriminating against her as a result of

         her sex, female, in violation of Title VII and Section 2-102(A) of the IHRA.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests this Court to provide the following equitable

and legal remedies:

   a. Advance this case on the docket, order a speedy hearing at the earliest practicable date
      and cause this case to be expedited in every possible way.
   b. Order a permanent injunction prohibiting Defendant from further acts of sexual
      harassment and discrimination.
   c. Award Plaintiff costs of litigation, including reasonable attorney’s fees and expert fees
      and expenses.
   d. Award Plaintiff a judgment against Defendant for reinstatement, front pay, back pay and
      other compensatory damages.
   e. Award Plaintiff prejudgment interest.
   f. Grant judgment against Defendant for punitive damages as permitted by law, for willful
      and wanton conduct.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 18 of 44 PageID #:18



   g. Enter an order requiring Defendant to implement effective steps to eliminate sexual
      harassment and discrimination from Defendant’s workplace.
   h. Grant such other and further relief as this Court deems just and proper.


                                             Count III
                                            Retaliation
162.     The Plaintiff incorporates the proceeding paragraphs by reference herein.

163.     This count is directed at Defendant FedEx.

164.     That Plaintiff’s job performance met Defendant’s legitimate expectations.

165.     That from approximately November 2017 through April 2018, Plaintiff was subjected to

         sexual harassment at the hands of FedEx’s employee, Smith.

166.     That Plaintiff opposed Smith’s sexual advances and harassment and engaged in protected

         activity by opposing sexual harassment and Smith’s request for a sexual relationship.

167.     That in December 2017, Plaintiff reported Smith’s unwelcome sexual advances, sexual

         comments, and other physical and verbal conduct of sexual nature to FedEx’s human

         resource department.

168.     That in December 2017, FedEx’s business manager, King, opened an investigation into

         Plaintiff’s complaints of sexual harassment.

169.     That in March 2018, King informed Plaintiff that her complaints against Smith were

         “founded.”

170.     That King told Plaintiff that “founded” meant that someone in Plaintiff’s department

         collaborated her statement.

171.     That in March 2018, approximately a week after King told Plaintiff that Plaintiff’s

         allegations were “founded,” Smith was promoted and received a raise.

172.     That Smith was never penalized by Defendant for his conduct.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 19 of 44 PageID #:19



173.     That following the HR investigation, other employees of Defendant approached Plaintiff

         accusing her of sleeping with Smith and being involved with him.

174.     That following the HR investigation, other male employees of Defendant approached

         Plaintiff and questioned whether she would file harassment claims against them.

175.     That in February 2018, while Plaintiff was working in the scanner cage, a female

         employee of Defendant, Robin entered the scanner cage, screamed at Plaintiff, and

         accused Plaintiff of lying and faking her back injury.

176.     That while Robin was screaming at Plaintiff, Smith stood inside the scanner cage and

         watched on.

177.     That following the incident in the scanner cage, HR reassigned Robin to work on the

         floor.

178.     That following the HR investigation, other female employees of Defendant approached

         Plaintiff and accused her of lying about Smith’s conduct.

179.     That the same female employees would physically and verbally attack Plaintiff, body

         shame her and comment on her physical appearance to undermine her.

180.     That the female employees would physically and verbally attack Plaintiff while Smith

         stood and watched on.

181.     That Plaintiff complained to King and her supervisor, Bill, about the harassing statements

         and conduct of her fellow employees.

182.     That following the HR investigation, Plaintiff began to receive disciplinary “write-ups.”

183.     That in or about March 2018, Plaintiff received her first write-up for being on her

         cellphone.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 20 of 44 PageID #:20



184.     That this write-up was unfounded and illegitimate because as an administrative assistant,

         Plaintiff is permitted to have her cellphone at work due to her position within Defendant

         FedEx.

185.     That Plaintiff was using her cellphone to contact her 9 year-old son to ensure that he was

         safe, and that Plaintiff had previously informed Defendant FedEx of the need to call her

         son.

186.     That after Plaintiff received the write-up, she signed the write-up because she felt as

         though she was obligated.

187.     That after Plaintiff received the write-up, she asked for a policy and procedures book

         from Human Resources so she could avoid future write-ups.

188.     That Plaintiff never received the handbook that she requested.

189.     That after this first write-up, Plaintiff received six (6) or seven (7) additional write-ups

         for small infractions from her supervisor, Reilly.

190.     That for such subsequent write-ups, Plaintiff refused to sign them, after being informed

         by a friend who works in HR that she was not obligated to do so.

191.     That Reilly was angered by Plaintiff’s refusal to sign the subsequent write-ups.

192.     That Reilly would question if Plaintiff had an attitude each time she was given a write-up.

193.     That sometime after Plaintiff’s accident in January 2018, Plaintiff scheduled an MRI for

         her back related to her injury and called off so that she could attend the MRI.

194.     That Plaintiff’s MRI was rescheduled, but Plaintiff had used her PTO to attend the MRI,

         so Plaintiff did not report to work.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 21 of 44 PageID #:21



195.     That because Plaintiff did not report to work, she received a write-up for being “no call,

         no show” because her supervisors insisted that she should have reported for work, despite

         having the day off using her PTO.

196.     That Plaintiff did not sign this write-up.

197.     That Smith reported Plaintiff’s actions, work ethic, and conduct to Reilly.

198.     That Smith would report Plaintiff’s actions, work ethic, and conduct to Reilly via radio so

         that other employees of FedEx could hear the complaints.

199.     That Reilly would question Plaintiff’s work ethic and whether or not she was able to do

         her job, following Smith’s reports.

200.     That from February 2018 to April 2018, while Plaintiff was working in the scanner cage,

         Plaintiff was responsible for updating spreadsheets with information regarding

         Defendant’s employees checks and for distributing employee checks.

201.     That from February 2018 to April 2018, while Plaintiff was working in the scanner cage

         distributing employee checks, Plaintiff would update the spreadsheets to reflect if an

         employee check had been received in the scanner cage to be subsequently distributed.

202.     That from February 2018 to April 2018, while Plaintiff was working in the scanner cage

         distributing employee checks, checks would go missing or appear to be misplaced, even

         though Plaintiff had updated the spreadsheets to reflect that the checks were received in

         the scanner cage.

203.     That due to checks being missing or misplaced, Plaintiff was forced to stay past 11:00

         P.M. to find and distribute the checks to Defendant’s employees.

204.     That Defendant’s employees blamed Plaintiff for the checks being missing and misplaced

         and it appeared as though Plaintiff was unqualified to perform her duties.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 22 of 44 PageID #:22



205.     That employees of Defendant, including Smith had access to the scanner cage and its

         contents.

206.     That Plaintiff suspects that Smith and other employees of Defendant that had engaged in

         hostile conduct against Plaintiff were purposefully taking or misplacing employee checks

         to cause Plaintiff to appear unqualified to perform her duties.

207.     That from March 2018 to April 2018, Smith and Reilly would radio Plaintiff and inform

         her that the slide with packages was filling up to make it seem that Plaintiff was not

         doing her job.

208.     That in March 2018, Smith and Reilly began to alienate Plaintiff from other employees of

         Defendant FedEx.

209.     That in March 2018, in a meeting of Defendant FedEx employees, Reilly informed the

         meeting’s attendees about how much Plaintiff was making and that Plaintiff did not

         “work her way up” from a lower role within Defendant FedEx’s company.

210.     That when Plaintiff reported this incident to her supervisor Bill and King, they told her to

         “take it with a grain of salt.”

211.     That when Plaintiff reported Smith’s reports to Reilly regarding her conduct to her

         supervisor Bill and King, she was given a “Code of Business Conduct and Ethics.”

212.     That in March 2018, an employee of Defendant FedEx, Amy, approached Plaintiff in the

         cafeteria while Plaintiff was on the phone with her son.

213.     That Amy is not a supervisory employee of Defendant FedEx.

214.     That while Plaintiff was on the phone with her son, Amy approached Plaintiff and

         questioned why Plaintiff had her cellphone.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 23 of 44 PageID #:23



215.     That when Plaintiff told Amy that she was allowed to have her cellphone because of her

         position within FedEx, Amy reported Plaintiff to her boss, Marcus.

216.     That following Amy’s report, Marcus called Plaintiff into his office and asked “why do

         you think you’re here.”

217.     That Marcus told Plaintiff that she was brought into his office because she had her

         cellphone on the warehouse floor and that he would need to issue Plaintiff a write-up.

218.     That Marcus told Plaintiff that he would not issue a write-up because he understood that

         she was on the phone to speak with her son.

219.     That from March 2018 to April 2018, Bill and King disregarded many of Plaintiff’s

         complaints of harassing and discriminatory conduct by Defendant FedEx employees.

220.     That in March 2018, Plaintiff approached Bill to ask him for the corporate phone number

         of Defendant FedEx.

221.     That Bill could not provide the phone number for corporate, so he sent Plaintiff to King.

222.     That instead of providing Plaintiff with the corporate phone number, King provided

         Plaintiff with Bill’s phone number, which Plaintiff already had.

223.     That in March 2018, Plaintiff was offered a reassignment for her shift be changed so that

         she did not have to interact with Smith.

224.     That the offered reassignment would change Plaintiff’s hours from 2:00 P.M. to 11 P.M.

         to 12:00 A.M. to 5:00 A.M.

225.     That Plaintiff felt as though Smith should be the one to change his shift, as he was the

         harasser.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 24 of 44 PageID #:24



226.     That Plaintiff was unable to accept the shift assignment because her method of

         transportation to work, the Pace bus, only ran until 11:00 P.M., and Plaintiff had no other

         method of transportation to accommodate the proposed shift change hours.

227.     That in March 2018, a member from Plaintiff’s team was promoted, and following this

         promotion, Reilly called Plaintiff into his office for a private meeting.

228.     That in their private meeting, Reilly assigned Plaintiff the duties of her promoted co-

         worker because “she was the best administrative assistant.”

229.     That Plaintiff informed Reilly that there was no way that she could fulfill her already

         assigned duties and the duties of her promoted co-worker.

230.     That Plaintiff asked if the duties of her promoted co-worker could be distributed among

         her team evenly due to Plaintiff’s injuries from her January 2018 car accident.

231.     That Reilly told Plaintiff she was solely responsible for her promoted co-workers duties

         because she was paid the most, and that “there should be no problem” with her adopting

         the duties.

232.     That Plaintiff went to HR following this meeting, and King echoed Reilly stating that

         “there should be no problem.”

233.     That Plaintiff’s already assigned duties required Plaintiff to operate “Slide C,” which

         required Plaintiff to manage 20,000 to 90,000 boxes ranging from the size of an envelope

         to one hundred (100) pounds within four hours, to perform quality control, and to assist

         approximately 17 employees of Defendant in the performance of their duties.

234.     That Plaintiff was unable to perform her already assigned duties due to the injuries from

         her January 2018 car accident and subsequent reassignment to the scanner cage.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 25 of 44 PageID #:25



235.     That the duties of Plaintiff’s promoted co-worker required Plaintiff to operate an

         additional package slide, which could require Plaintiff to manage an additional 20,000

         boxes ranging from the size of an envelope to one hundred (100) pounds within four

         hours.

236.     That Plaintiff was unable to perform additional duties due to the injuries from her January

         2018 car accident, as the duties of her promoted co-worker required lifting from fifty (50)

         to one hundred (100) pounds, which often required help.

237.     That Reilly assigned Plaintiff these duties after he was aware of Plaintiff’s injuries and

         the accommodations provided by Plaintiff’s doctor.

238.     That Reilly assigned these duties to Plaintiff because of her complaint against Smith, her

         higher pay rate, and because of her sex, female.

239.     That Reilly questioned Plaintiff after her unwillingness to assume the duties of her

         promoted co-worker.

240.     That Reilly would ask Plaintiff if she had an attitude when speaking to him.

241.     That Reilly would frequently accuse Plaintiff of having an attitude when speaking to him.

242.     That Reilly informed Plaintiff that she was required to stay past 11:00 P.M. to finish all

         of her duties, which included the duties of her promoted co-worker.

243.     That Plaintiff informed Reilly that this conflicted with her transportation needs, the Pace

         bus, which required Plaintiff to take the last bus at 11:00 P.M.

244.     That when Plaintiff informed Reilly that she needed to leave in order to take the 11:00

         Pace bus, Reilly asked Plaintiff “are you saying you’re not going to do your job?”
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 26 of 44 PageID #:26



245.     That from March 2018 to April 2018, when Plaintiff requested paid time off (PTO), her

         requests were denied and her supervisors suggested that she switch shifts with other

         employees.

246.     That Plaintiff was denied the use of her PTO, which she was entitled to use.

247.     That in April 2018, when Plaintiff requested to use her PTO on April 23, 2018 for her

         son’s birthday, her supervisors questioned whether or not she needed to use the PTO and

         whether she could just switch shifts with another employee, after Plaintiff was originally

         granted the PTO.

248.     That Plaintiff was unable to switch shifts with other employees due to the alienation she

         faced after reporting Smith’s conduct to the human resources department, and the

         alienation created by Smith and Reilly.

249.     That on April 24, 2018, Plaintiff did not return to her employment with Defendant FedEx

         as a result of the severe, extremely offensive, and humiliating sexual harassment from

         Smith and the hostile work environment created by Reilly and other employees of

         Defendant FedEx.

250.     That these adverse actions occurred shortly after Plaintiff engaged in the protected

         activity of opposing and reporting sexual harassment and requests for a sexual

         relationship.

251.     That the adverse actions stated above followed the protected activity within such a period

         of time as to raise an inference of retaliatory motivation.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests this Court to provide the following equitable

and legal remedies:
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 27 of 44 PageID #:27



   a. Advance this case on the docket, order a speedy hearing at the earliest practicable date
      and cause this case to be expedited in every possible way.
   b. Order a permanent injunction prohibiting Defendant from further acts of sexual
      harassment and discrimination.
   c. Award Plaintiff costs of litigation, including reasonable attorney’s fees and expert fees
      and expenses.
   d. Award Plaintiff a judgment against Defendant for reinstatement, front pay, back pay and
      other compensatory damages.
   e. Award Plaintiff prejudgment interest.
   f. Grant judgment against Defendant for punitive damages as permitted by law, for willful
      and wanton conduct.
   g. Enter an order requiring Defendant to implement effective steps to eliminate sexual
      harassment and discrimination from Defendant’s workplace.
   h. Grant such other and further relief as this Court deems just and proper.
                                                     Count IV

                                           Constructive Discharge

252.     The Plaintiff incorporates the proceeding paragraphs by reference herein.

253.     This count is directed at Defendant FedEx.

254.     That Plaintiff’s job performance met Defendant’s legitimate expectations.

255.     That from approximately November 2017 and to April 23, 2018, Plaintiff was subjected

         to unwelcome sexual advances, sexual comments, and other physical and verbal conduct

         of a sexual nature from Smith, based on her sex, female.

256.     That in November 2017, Smith referred to Plaintiff as “baby”, “boo”, “baby mama”, and

         “wifey” to Plaintiff at least once a day.

257.     That Plaintiff rejected Smith’s advances by stating that she was not interested, that she

         did not date coworkers and that they were not together.

258.     That in November 2017, Smith would touch Plaintiff’s waist and back without her

         permission while examining her equipment belt.

259.     That Plaintiff rejected this unwanted touching by stepping back from Smith.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 28 of 44 PageID #:28



260.     That from November 2017 to March 2018, Smith would tell other employees of

         Defendant that he and Plaintiff were sleeping together and that they were dating.

261.     That several employees of Defendant approached Plaintiff and told her that Smith was

         spreading rumors.

262.     That Plaintiff informed the employees that she and Smith were not sleeping together and

         that they were not dating.

263.     That from November 2017 to April 2018, Smith would follow Plaintiff to different areas

         of the Defendant’s warehouse.

264.     That the areas of the warehouse where Smith followed Plaintiff were not areas that Smith

         was required to be in to complete his job duties.

265.     That approximately two to three times a week between November 2017 and March 2018,

         Smith would stand behind Plaintiff and stare at Plaintiff while she worked.

266.     That from November 2017 to April 2018, Smith would drive past Plaintiff on a factory

         cart, stop, and stare at Plaintiff while she worked.

267.     That in February 2018, after a car accident and related back injury, Plaintiff was

         scheduled to work in the scanner cage.

268.     That while Plaintiff was working in the scanner cage, Smith would come into the cage

         and browse for items for extended periods of time to be near Plaintiff.

269.     That Plaintiff felt creeped out by Smith following her to areas that he did not work in.

270.     That in December 2017 Plaintiff reported Smith’s conduct to Defendant FedEx by

         contacting the business manager in charge of human resources, King.

271.     Plaintiff spoke with King and told her about Smith’s conduct, and King told Plaintiff that

         FedEx would launch an investigation.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 29 of 44 PageID #:29



272.     That after Plaintiff complained to King, Plaintiff began suffering from further harassment

         by Smith and other employees of Defendant.

273.     That the HR investigation spanned from December 2017 to March 2018.

274.     That in March 2018, King informed Plaintiff in passing that after speaking to the nine

         team members in Plaintiff’s department, Plaintiff’s allegations were “founded.”

275.     That King told Plaintiff that “founded” meant that someone in Plaintiff’s department

         collaborated her statement.

276.     That in March 2018, approximately a week after King told Plaintiff that Plaintiff’s

         allegations were “founded,” Smith was promoted and received a raise.

277.     That Smith was never penalized by Defendant for his conduct.

278.     That following the HR investigation, other employees of Defendant approached Plaintiff

         accusing her of sleeping with Smith and being involved with him.

279.     That following the HR investigation, other male employees of Defendant approached

         Plaintiff and questioned whether she would file harassment claims against them.

280.     That following the HR investigation, other female employees of Defendant approached

         Plaintiff and accused her of lying about Smith’s conduct.

281.     That the same female employees would physically and verbally attack Plaintiff, body

         shaming her and commenting on her physical appearance to undermine her.

282.     That the female employees would physically and verbally attack Plaintiff while Smith

         stood and watched on.

283.     That when Plaintiff reported the conduct of female employees to HR, HR would ask

         Plaintiff what she did to provoke the employees instead of expressing concern for

         Plaintiff’s safety.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 30 of 44 PageID #:30



284.     That following the HR investigation, Smith spread rumors to other employees of

         Defendant that Plaintiff was having sexual relations with other individuals.

285.     That in addition to spreading rumors, Smith called Plaintiff a “whore” and told her that

         “she was acting light-skinned.”

286.     That Plaintiff complained to King and her supervisor, Bill about the harassing statements

         and conduct of her fellow employees.

287.     That no further investigation was conducted by the human rights department of

         Defendant in response to Plaintiff’s later complaints.

288.     That following the HR investigation, Plaintiff began to receive disciplinary “write-ups.”

289.     That in or about March 2018, Plaintiff received her first write-up for being on her

         cellphone.

290.     That this write-up was unfounded and illegitimate because as an administrative assistant,

         Plaintiff is permitted to have her cellphone at work due to her position within Defendant

         FedEx.

291.     That Plaintiff was using her cellphone to contact her 9 year-old son to ensure that he was

         safe, and that Plaintiff had previously informed Defendant FedEx of the need to call her

         son.

292.     That after Plaintiff received the write-up, she signed the write-up because she felt as

         though she was obligated.

293.     That after Plaintiff received the write-up, she asked for a policy and procedures book

         from Human Resources so she could avoid future write-ups.

294.     That after this first write-up, Plaintiff received six (6) or seven (7) additional write-ups

         for small infractions.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 31 of 44 PageID #:31



295.     That for such subsequent write-ups, Plaintiff refused to sign them, after being informed

         by a friend who works in HR that she was not obligated to do so.

296.     That Reilly was angered by Plaintiff’s refusal to sign the subsequent write-ups.

297.     That Reilly would question if Plaintiff had an attitude each time she was given a write-up.

298.     That sometime after Plaintiff’s accident in January 2018, Plaintiff scheduled an MRI for

         her back related to her injury and called off so that she could attend the MRI.

299.     That Plaintiff’s MRI was rescheduled, but Plaintiff had used her PTO to attend the MRI,

         so Plaintiff did not report to work.

300.     That because Plaintiff did not report to work, she received a write-up for being “no call,

         no show” because her supervisors insisted that she should have reported for work, despite

         having the day off using her PTO.

301.     That Plaintiff did not sign this write-up.

302.     That Smith reported Plaintiff’s actions, work ethic, and conduct to Reilly.

303.     That Smith would report Plaintiff’s actions, work ethic, and conduct to Reilly via radio so

         that other employees of FedEx could hear the complaints.

304.     That Reilly would question Plaintiff’s work ethic and whether or not she was able to do

         her job, following Smith’s reports.

305.     That from February 2018 to April 2018, while Plaintiff was working in the scanner cage,

         Plaintiff was responsible for updating spreadsheets with information regarding

         Defendant’s employees checks and for distributing employee checks.

306.     That from February 2018 to April 2018, while Plaintiff was working in the scanner cage

         distributing employee checks, Plaintiff would update the spreadsheets to reflect if an

         employee check had been received in the scanner cage to be subsequently distributed.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 32 of 44 PageID #:32



307.     That from February 2018 to April 2018, while Plaintiff was working in the scanner cage

         distributing employee checks, checks would go missing or appear to be misplaced, even

         though Plaintiff had updated the spreadsheets to reflect that the checks were received in

         the scanner cage.

308.     That due to checks being missing or misplaced, Plaintiff was forced to stay past 11:00

         P.M. to find and distribute the checks to Defendant’s employees.

309.     That Defendant’s employees blamed Plaintiff for the checks being missing and misplaced

         and it appeared as though Plaintiff was unqualified to perform her duties.

310.     That employees of Defendant, including Smith had access to the scanner cage and its

         contents.

311.     That Plaintiff suspects that Smith and other employees of Defendant that had engaged in

         hostile conduct against Plaintiff were purposefully taking or misplacing employee checks

         to cause Plaintiff to appear unqualified to perform her duties.

312.     That from March 2018 to April 2018, Smith and Reilly would radio Plaintiff and inform

         her that the slide with packages was filling up to make it seem that Plaintiff was not

         doing her job.

313.     That in March 2018, Smith and Reilly began to alienate Plaintiff from other employees of

         Defendant FedEx.

314.     That in March 2018, in a meeting of Defendant FedEx employees, Reilly informed the

         meeting’s attendees about how much Plaintiff was making and that Plaintiff did not

         “work her way up” from a lower role within Defendant FedEx’s company.

315.     That when Plaintiff reported this incident to her supervisor Bill and King, they told her to

         “take it with a grain of salt.”
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 33 of 44 PageID #:33



316.     That when Plaintiff reported Smith’s reports to Reilly regarding her conduct to her

         supervisor Bill and King, she was given a “Code of Business Conduct and Ethics.”

317.     That in March 2018, an employee of Defendant FedEx, Amy, approached Plaintiff in the

         cafeteria while Plaintiff was on the phone with her son.

318.     That Amy is not a supervisory employee of Defendant FedEx.

319.     That while Plaintiff was on the phone with her son, Amy approached Plaintiff and

         questioned why Plaintiff had her cellphone.

320.     That when Plaintiff told Amy that she was allowed to have her cellphone because of her

         position within FedEx, Amy reported Plaintiff to her boss, Marcus.

321.     That following Amy’s report, Marcus called Plaintiff into his office and asked “why do

         you think you’re here.”

322.     That Marcus told Plaintiff that she was brought into his office because she had her

         cellphone on the warehouse floor and that he would need to issue Plaintiff a write-up.

323.     That Marcus told Plaintiff that he would not issue a write-up because he understood that

         she was on the phone to speak with her son.

324.     That from March 2018 to April 2018, Bill and King disregarded many of Plaintiff’s

         complaints of harassing and discriminatory conduct by Defendant FedEx employees.

325.     That in March 2018, Plaintiff approached Bill to ask him for the corporate phone number

         of Defendant FedEx.

326.     That Bill could not provide the phone number for corporate, so he sent Plaintiff to King.

327.     That instead of providing Plaintiff with the corporate phone number, King provided

         Plaintiff with Bill’s phone number, which Plaintiff already had.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 34 of 44 PageID #:34



328.     That in March 2018, Plaintiff was offered a reassignment for her shift be changed so that

         she did not have to interact with Smith.

329.     That the offered reassignment would change Plaintiff’s hours from 2:00 P.M. to 11 P.M.

         to 12:00 A.M. to 5:00 A.M.

330.     That Plaintiff felt as though Smith should be the one to change his shift, as he was the

         harasser.

331.     That Plaintiff was unable to accept the shift assignment because her method of

         transportation to work, the Pace bus, only ran until 11:00 P.M., and Plaintiff had no other

         method of transportation to accommodate the proposed shift change hours.

332.     That in March 2018, a member from Plaintiff’s team was promoted, and following this

         promotion, Reilly called Plaintiff into his office for a private meeting.

333.     That in their private meeting, Reilly assigned Plaintiff the duties of her promoted co-

         worker because “she was the best administrative assistant.”

334.     That Plaintiff informed Reilly that there was no way that she could fulfill her already

         assigned duties and the duties of her promoted co-worker.

335.     That Plaintiff asked if the duties of her promoted co-worker could be distributed among

         her team evenly due to Plaintiff’s injuries from her January 2018 car accident.

336.     That Reilly told Plaintiff she was solely responsible for her promoted co-workers duties

         because she was paid the most, and that “there should be no problem” with her adopting

         the duties.

337.     That Plaintiff went to HR following this meeting, and King echoed Reilly stating that

         “there should be no problem.”
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 35 of 44 PageID #:35



338.     That Plaintiff’s already assigned duties required Plaintiff to operate “Slide C,” which

         required Plaintiff to manage 20,000 to 90,000 boxes ranging from the size of an envelope

         to one hundred (100) pounds within four hours, to perform quality control, and to assist

         approximately 17 employees of Defendant in the performance of their duties.

339.     That Plaintiff was unable to perform her already assigned duties due to the injuries from

         her January 2018 car accident and subsequent reassignment to the scanner cage.

340.     That the duties of Plaintiff’s promoted co-worker required Plaintiff to operate an

         additional package slide, which could require Plaintiff to manage an additional 20,000

         boxes ranging from the size of an envelope to one hundred (100) pounds within four

         hours.

341.     That Plaintiff was unable to perform additional duties due to the injuries from her January

         2018 car accident, as the duties of her promoted co-worker required lifting from fifty (50)

         to one hundred (100) pounds, which often required help.

342.     That Reilly assigned Plaintiff these duties after he was aware of Plaintiff’s injuries and

         the accommodations provided by Plaintiff’s doctor.

343.     That Reilly assigned these duties to Plaintiff because of her complaint against Smith, her

         higher pay rate, and because of her sex, female.

344.     That Reilly questioned Plaintiff after her unwillingness to assume the duties of her

         promoted co-worker.

345.     That Reilly informed Plaintiff that she was required to stay past 11:00 P.M. to finish all

         of her duties, which included the duties of her promoted co-worker.

346.     That Plaintiff informed Reilly that this conflicted with her transportation needs, the Pace

         bus, which required Plaintiff to take the last bus at 11:00 P.M.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 36 of 44 PageID #:36



347.     That when Plaintiff informed Reilly that she needed to leave in order to take the 11:00

         Pace bus, Reilly asked Plaintiff “are you saying you’re not going to do your job?”

348.     That from March 2018 to April 2018, when Plaintiff requested paid time off (PTO), her

         requests were denied and her supervisors suggested that she switch shifts with other

         employees.

349.     That Plaintiff was denied the use of her PTO, which she was entitled to use.

350.     That in April 2018, when Plaintiff requested to use her PTO on April 23, 2018 for her

         son’s birthday, her supervisors questioned whether or not she needed to use the PTO and

         whether she could just switch shifts with another employee, after Plaintiff was originally

         granted the PTO.

351.     That Plaintiff was unable to switch shifts with other employees due to the alienation she

         faced after reporting Smith’s conduct to the human resources department, and the

         alienation created by Smith and Reilly.

352.     That as a result of the severe, extremely offensive, and humiliating sexual harassment

         from Smith and the hostile work environment created by Reilly and other employees of

         Defendant FedEx, Plaintiff began smoking after being smoke-free for a period of five (5)

         years.

353.     That as a result of the severe, extremely offensive, and humiliating sexual harassment

         from Smith and the hostile work environment created by Reilly and other employees of

         Defendant FedEx, Plaintiff cried every day and dreaded going to work at 2:00 P.M.

354.     That as a result of the severe, extremely offensive, and humiliating sexual harassment

         from Smith and the hostile work environment created by Reilly and other employees of
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 37 of 44 PageID #:37



         Defendant FedEx, Plaintiff became angry, distant, and untrusting of her friends, family,

         and romantic interests.

355.     That as a result of the severe, extremely offensive, and humiliating sexual harassment

         from Smith and the hostile work environment created by Reilly and other employees of

         Defendant FedEx, Plaintiff felt as though she was not able to spend time with her son.

356.     That on April 24, 2018, Plaintiff did not return to her employment with Defendant FedEx

         as a result of the severe, extremely offensive, and humiliating sexual harassment from

         Smith and the hostile work environment created by Reilly and other employees of

         Defendant FedEx.

357.     That Plaintiff did not return to her employment with Defendant FedEx due to mounting

         stress, anxiety, and strained relationships with her family caused by the severe, extremely

         offensive, and humiliating sexual harassment from Smith and the hostile work

         environment created by Reilly and other employees of Defendant FedEx.

358.     That Plaintiff found the sexual harassment by Smith and the sexual discrimination

         exhibited by Defendant FedEx to be offensive.

359.     That the sexual harassment and sexual discrimination Plaintiff experienced was severe,

         extremely offensive, humiliating, and effective in creating an unproductive work

         environment for Plaintiff that substantially interfered with her ability to perform her job.

360.     That said sexual harassment and sexual discrimination adversely affected the terms and

         conditions of Plaintiff’s employment with Defendant FedEx.

361.     That due to the sexual harassment by Smith, the failure to penalize Smith by Defendant,

         and the sexual discrimination by Defendant, Plaintiff concluded that Defendant and its

         employees did not want her employed there, and thus, had constructed a work
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 38 of 44 PageID #:38



         environment so hostile and intolerable that no reasonable minded person could continue

         to work effectively within such an environment.

362.     That, consequently, Plaintiff had no other alternative than to not return to work on April

         24, 2018, out of concern for her mental health, safety, and well-being, resulting in

         Plaintiff’s termination of employment with Defendant.

                                     PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests this Court to provide the following equitable

and legal remedies:

   a. Advance this case on the docket, order a speedy hearing at the earliest practicable date
      and cause this case to be expedited in every possible way.
   b. Order a permanent injunction prohibiting Defendant from further acts of sexual
      harassment and discrimination.
   c. Award Plaintiff costs of litigation, including reasonable attorney’s fees and expert fees
      and expenses.
   d. Award Plaintiff a judgment against Defendant for reinstatement, front pay, back pay and
      other compensatory damages.
   e. Award Plaintiff prejudgment interest.
   f. Grant judgment against Defendant for punitive damages as permitted by law, for willful
      and wanton conduct.
   g. Enter an order requiring Defendant to implement effective steps to eliminate sexual
      harassment and discrimination from Defendants’ workplace.
   h. Grant such other and further relief as this Court deems just and proper.
                                              Count V
                                   Illinois Gender Violence Act
363.     Plaintiff incorporates the preceding paragraphs by reference herein.

364.     This count is directed to all Defendants.

365.     While acting within the scope of his employment, Smith subjected Plaintiff to acts of

         violence and physical aggression satisfying the elements of battery under the laws of

         Illinois.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 39 of 44 PageID #:39



366.     Smith intended to engage in offensive and physical contacts with Plaintiff’s body.

367.     The acts of gender violence that Smith committed against Plaintiff were committed, at

         least in part, on the basis of Plaintiff’s sex, female.

368.     Defendants encouraged and/or assisted in the acts of gender-related violence when they

         did nothing to stop Smith’s conduct after receiving complaints from Plaintiff.

369.     At various times throughout Plaintiff’s employment, Smith sought out opportunities to

         physically touch Plaintiff in an unwelcome and offensive manner.

370.     Each of the aforementioned actions by Smith were intentional and resulted in conduct

         that was unwelcome and offensive to Plaintiff.

371.     Defendants ratified Smith’s conduct by failing to address or correct Smith’s tortious

         conduct despite Defendants’ knowledge of such conduct.

372.     Defendants’ failure to address or correct Smith’s tortious conduct despite their

         knowledge is equivalent to encouragement or assistance.

373.     As a direct and proximate result of Smith’s and FedEx’s conduct, Plaintiff suffered and

         continues to suffer from depressive mood, increased stressed, anxiety, mental anguish,

         humiliation, and embarrassment.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests this Court to provide the following equitable

and legal remedies:

   a. Advance this case on the docket, order a speedy hearing at the earliest practicable date
      and cause this case to be expedited in every possible way.
   b. Order a permanent injunction prohibiting Defendants from further acts of sexual
      harassment and discrimination.
   c. Award Plaintiff costs of litigation, including reasonable attorney’s fees and expert fees
      and expenses.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 40 of 44 PageID #:40



   d. Award Plaintiff a judgment against Defendants for reinstatement, front pay, back pay and
      other compensatory damages.
   e. Award Plaintiff prejudgment interest.
   f. Grant judgment against Defendants for punitive damages as permitted by law, for willful
      and wanton conduct.
   g. Enter an order requiring Defendants to implement effective steps to eliminate sexual
      harassment and discrimination from Defendants’ workplace.
   h. Grant such other and further relief as this Court deems just and proper.
                                              Count VI
                         Assault and Battery under Illinois Common Law
374.     Plaintiff incorporates the preceding paragraphs by reference herein.

375.     This count is directed to all defendants.

376.     That while acting within the scope of his employment, Smith subjected Plaintiff to assault

         in November 2017.

377.     That Smith intended to engage in offensive and harmful contacts with Plaintiff’s body.

378.     That Smith’s conduct in touching and attempting to touch Plaintiff placed her in

         apprehension of imminent physical contacts.

379.     That Plaintiff is entitled to be free from willful and wanton conduct.

380.     As a direct and proximate result of Smith and FedEx’s conduct, Plaintiff suffered and

         continues to suffer from depressive mood, increased stress, anxiety, mental anguish,

         humiliation, and embarrassment.

381.     That Smith’s conduct in subjecting Plaintiff to unwanted and unlawful physical contact

         was in violation of the law.

382.     That Defendant FedEx had notice of the assaults and batteries that Smith was inflicting

         on Plaintiff.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 41 of 44 PageID #:41



383.     That FedEx failed to exercise reasonable care in the hiring, retention and supervision of

         its employees, resulting in Plaintiff being subjected to assault as a result of Smith’s

         behavior and conduct.

384.     That Defendant FedEx could have prevented the repeated assaults and batteries against

         Plaintiff by taking reasonable care in hiring, supervising, disciplining, or even by firing

         Smith.

385.     That the aforementioned action by Smith was intentional and resulted in behavior that

         was unwelcome and offensive to Plaintiff.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests this Court to provide the following equitable

and legal remedies:

   a. Advance this case on the docket, order a speedy hearing at the earliest practicable date
      and cause this case to be expedited in every possible way.
   b. Order a permanent injunction prohibiting Defendants from further acts of sexual
      harassment and discrimination.
   c. Award Plaintiff costs of litigation, including reasonable attorney’s fees and expert fees
      and expenses.
   d. Award Plaintiff a judgment against Defendants for reinstatement, front pay, back pay and
      other compensatory damages.
   e. Award Plaintiff prejudgment interest.
   f. Grant judgment against Defendants for punitive damages as permitted by law, for willful
      and wanton conduct.
   g. Enter an order requiring Defendants to implement effective steps to eliminate sexual
      harassment and discrimination from Defendants’ workplace.
   h. Grant such other and further relief as this Court deems just and proper.
                                                Count VII
              Intentional Infliction of Emotional Distress under Illinois Common Law
386.     Plaintiff incorporates the preceding paragraphs by reference herein.

387.     This count is directed to all defendants.
       Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 42 of 44 PageID #:42



388.     That while acting within the scope of his employment, Smith subjected Plaintiff to

         sexual advances and sexual harassment during her employment.

389.     That while acting within the scope of his employment, Smith subjected Plaintiff to

         physical assaults.

390.     That while acting within the scope of his employment, Smith manipulated employees of

         FedEx to harass and inflict emotional distress on Plaintiff by spreading false rumors

         about Plaintiff.

391.     That Defendant FedEx, through its employee Smith, intentionally inflicted severe

         emotional distress and mental anguish on Plaintiff.

392.     That Smith acted willfully and intentionally in that he knew that Plaintiff would suffer

         and did suffer extreme emotional and physical distress as a result of Smith’s extreme,

         oppressive and unreasonable conduct.

393.     That Smith’s conduct amounts to intentional infliction of emotional distress because said

         conduct was extreme and outrageous and beyond the bounds of moral decency such that

         no reasonable person could be expected to endure it.

394.     That as a result of Smith’s conduct, Plaintiff has suffered and continues to suffered severe

         emotional distress, depressive mood, increased stress, anxiety, mental anguish,

         humiliation, and embarrassment.

395.     That Defendant FedEx could have prevented the repeated extreme and outrageous

         conduct Smith imposed upon Plaintiff by taking reasonable care in supervising,

         disciplining, or firing Smith.

396.     That as a result of Defendant FedEx’s conduct, Plaintiff suffered and continues to suffer

         from emotional distress.
    Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 43 of 44 PageID #:43



                                    PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests this Court to provide the following equitable

and legal remedies:

   a. Advance this case on the docket, order a speedy hearing at the earliest practicable date
      and cause this case to be expedited in every possible way.
   b. Order a permanent injunction prohibiting Defendants from further acts of sexual
      harassment and discrimination.
   c. Award Plaintiff costs of litigation, including reasonable attorney’s fees and expert fees
      and expenses.
   d. Award Plaintiff a judgment against Defendants for reinstatement, front pay, back pay and
      other compensatory damages.
   e. Award Plaintiff prejudgment interest.
   f. Grant judgment against Defendants for punitive damages as permitted by law, for willful
      and wanton conduct.
   g. Enter an order requiring Defendants to implement effective steps to eliminate sexual
      harassment and discrimination from Defendants’ workplace.
   h. Grant such other and further relief as this Court deems just and proper.


                                                                         Respectfully submitted,
                                                                                 Paris Robinson


                                                                      By: ___/s/Jack Carney___
                                                                           One of Her Attorneys
Uche O. Asonye-6209522
Jack Carney- 6329515
Asonye & Associates
100 N. LaSalle Street, Suite 2115
Chicago, IL 60602
(312)795-9110
uasonye@aa-law.com
jcarney@aa-law.com
    Case: 1:19-cv-01710 Document #: 1 Filed: 03/11/19 Page 44 of 44 PageID #:44



                                        JURY DEMAND

       NOW COMES Plaintiff, Paris Robinson, by and through her undersigned attorneys, and

hereby demands a trial by jury in the above-entitled causes of action.

                                                             Respectfully submitted,
                                                             Paris Robinson,


                                                             By: __/s/ Jack Carney_____
                                                                 Attorney for Plaintiff

Uche O. Asonye – 6209522
John A. Singer – 6317383
Asonye & Associates
100 N. LaSalle Street, Suite 2115
Chicago, Illinois 60602
(312) 795-9110
uasonye@aa-law.com
jcarney@aa-law.com
